Citation Nr: 0120404	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-22 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of 
healed surgically treated and plated fracture of the right 
(major) forearm with a scar, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a healed surgically 
treated and plated fracture of the right forearm with a scar.  
This issue was previously before the Board in June 1996 at 
which time the Board denied an evaluation greater than 10 
percent.


REMAND

As an initial matter, the Board notes that since the 
preparation of the June 2000 rating decision which is the 
subject of this appeal, and Statement of the Case in August 
2000, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
notify and the duty to assist.  

Pursuant to the new law noted above and a review of the 
veteran's claims file, further medical development is 
necessary before the veteran's right forearm disability can 
be properly assessed.  38 U.S.C.A. § 5103A(d).  In this 
regard, the record shows that the veteran underwent a VA 
examination in November 1999, the results of which include a 
range of motion finding of 90 degrees of flexion in the upper 
right limb.  However, it is uncertain whether this finding 
pertains to flexion of the veteran's right shoulder or 
whether it pertains to flexion of his right elbow.  This 
distinction is important since flexion of the right shoulder 
of 90 degrees is indicative of a 20 percent level of 
impairment under VA's rating schedule (38 C.F.R. Chapter 4), 
whereas flexion of the right elbow of 90 degrees indicates 
normal range of motion.  See 38 C.F.R. § 4.71, Plate I, 
Diagnostic Code 5206 (2000).  Accordingly, the veteran should 
be afforded a new orthopedic examination and undergo new 
range of motion studies.  Additionally, to the extent 
possible, the examination report should include a medical 
opinion as to any functional loss in the veteran's right arm 
due to factors such as pain, weakness and/or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).

The veteran should also undergo a VA dermatology examination 
to evaluate the scars on his right arm.  While examination 
reports dated in November 1999 and June 1997 note that the 
veteran has several scars on his right arm, including a 19 
centimeter scar, the reports do not indicate whether these 
scars are symptomatic, i.e. whether they produce ulceration, 
tenderness and/or pain.  Consequently, a medical opinion must 
be obtained that addresses any symptomatology attributable to 
the veteran's right arm scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  

Also, a request should be made to obtain any additional 
treatment records that pertain to the veteran's right arm 
disability beginning in 1998.  38 U.S.C.A. § 5103A(b).

Lastly, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
right arm disability beginning in 1998. 
Efforts to obtain pertinent records must 
be documented in the claims file and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
arm disability.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the right arm to 
include flexion of the right shoulder and 
flexion of the right elbow.  All findings 
should be reported.  The examiner should 
be asked to determine whether the right 
arm exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or repeated use 
over time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should record 
any objective displays of pain.  The 
examiner should set forth in detail all 
findings that provide a basis for his 
opinions.  The claims file should be made 
available to the examiner for review 
prior to the examination.

4.  The veteran should be afforded a VA 
dermatological examination to assess the 
presence and symptomatology of his 
service-connected right arm scars.  
Specifically, the examiner should be 
asked to state whether such scars are 
productive of such symptoms as 
ulceration, tenderness and/or pain.  The 
examiner should set forth in detail all 
findings that provide a basis for his 
opinions.  The claims file should be made 
available to the examiner for review 
prior to the examination.

5.  The RO should readjudicate the claim 
for an increased evaluation for residuals 
of healed surgically treated and plated 
fracture of the right (major) forearm 
with a scar, currently evaluated as 10 
percent disabling. The guidelines 
outlined in Deluca v. Brown, 8 Vet. App. 
202 (1995) should be considered.  If the 
outcome remains adverse to the veteran, 
he and his representative should be 
furnished with a new Supplemental 
Statement of the Case and be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



